Exhibit 10.1

 

FIRST AMENDMENT TO OFFICE LEASE

 

THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is made this 12 day of
April, 2009, by and between ECD—Lincolnshire Office, L.L.C., an Illinois limited
liability company, as Landlord (“Landlord”), and Sauer-Danfoss Inc., a Delaware
corporation, as Tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant have entered into that certain Office Lease dated
March 18, 2002 (the “Lease”) whereby Landlord leased to Tenant and Tenant leased
from Landlord certain premises containing approximately 12,612 square feet
located on the second floor in Suite #270 (the “Original Premises”) in City Park
Corporate Center (the “Center”) in Lincolnshire, Illinois, as more particularly
described in the Lease; and

 

WHEREAS, Landlord and Tenant desire to relocate from the Original Premises and
amend the Lease, all on the terms and conditions as set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants contained in the Lease
and herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

 

1.                                      Definitions.  Unless the context
otherwise requires, any capitalized term used herein shall have its respective
meaning as set forth in the Lease.

 

2.                                      Certain Additional Defined Terms.  For
purposes of this Amendment, the following terms are defined as follows:

 

(a)           “New Premises” shall mean Suite 380 consisting of approximately
4,181 square feet of rentable floor area in the Center and delineated on
Exhibit A attached hereto and made a part hereof.

 

(b)           “New Premises Commencement Date” shall be June 1, 2009.

 

3.                                      Relocation.  Notwithstanding anything to
the contrary contained herein or in the Lease, Landlord and Tenant acknowledge
and agree that effective as of the New Premises Commencement Date Tenant shall
relocate its business operations from the Original Premises to the New Premises
and the New Premises shall thereafter be deemed to be the “Premises” as defined
in the Lease for all purposes under the Lease and this Amendment, to the extent
applicable. Tenant hereby covenants and agrees that it shall vacate the Original
Premises and surrender same in the condition required by the Lease no later than
the New Premises Commencement Date, failing which Tenant shall be deemed in
holdover possession of the Original Premises and subject to the terms of
Section 8 of the Lease until such time as Tenant vacates the Original Premises
and tenders possession of same to Landlord in the condition required by the
Lease, including, without limitation, the terms of Section 8 of the Lease.

 

1

--------------------------------------------------------------------------------


 

4.                                      Use.  Tenant covenants and agrees that
the New Premises shall be used solely for general office purposes and related
storage and for no other purpose, all in accordance with the terms and
provisions of the Lease.

 

5.                                      Term Expiration.  Landlord and Tenant
acknowledge and agree that the current Term of the Lease expires May 31, 2009
and that, as of the New Premises Commencement Date, the current Term of the
Lease shall be extended for a period of five (5) years (the “Extended Term”)
following the New Premises Commencement Date, such extension of the Term to be
on the same terms and conditions as set forth in the Lease except to the extent
the same are modified hereby. Landlord and Tenant acknowledge and agree that
from and after the New Premises Commencement Date through the end of the
Extended Term the Base Rent shall be as set forth hereinbelow:

 

 

 

Base Annual

 

Base Annual

 

Monthly Base

 

Period

 

Rental Per Sq. Ft.

 

Rent

 

Rent

 

 

 

 

 

 

 

 

 

June 1, 2009 – May 31, 2010

 

$

15.00

 

$

62,715.00

 

$

5,226.25

 

June 1, 2010 – May 31, 2011

 

$

15.45

 

$

64,596.45

 

$

5,383.04

 

June 1, 2011 – May 31, 2012

 

$

15.91

 

$

66,519.71

 

$

5,543.31

 

June 1, 2012 – May 31, 2013

 

$

16.39

 

$

68,526.59

 

$

5,710.55

 

June 1, 2013 – May 31, 2014

 

$

16.88

 

$

70,575.28

 

$

5,881.27

 

 

6.                                      Improvements.  Landlord will apply fresh
paint, patch the carpet as needed and provide a dishwasher and refrigerator in
the New Premises comparable to those in the Original Premises. Other than as
expressly contained herein, no agreements or representations have been made to
Tenant respecting the condition of the New Premises or alteration or repair
thereof and Tenant accepts the New Premises in their “as is” condition. Except
as provided herein, by taking possession, Tenant conclusively waives all claims
relating to the condition of the New Premises and accepts the New Premises as
being free from defects and in good, clean and sanitary order, condition and
repair, and agrees to keep the Premises in such condition.

 

7.                                      Expenses.  Landlord hereby represents
and warrants that based on the New Premises’ proportionate share of the Center,
Tenant’s Expenses for the calendar year 2009 are estimated to be $10.61 per
rentable square foot of the New Premises. Landlord acknowledges and agrees that
in no event shall such Expenses (exclusive of Taxes) increase by more than three
percent (3%) per year during the Extended Term. Landlord further agrees to work
to and target to reduce Expenses during the Extended Term.

 

2

--------------------------------------------------------------------------------


 

8.                                      Security Deposit.  Landlord and Tenant
acknowledge and agree that Landlord is currently holding a Security Deposit in
the amount of $26,012.28. Landlord and Tenant further acknowledge and agree
that, following the New Premises Commencement Date and Tenant’s vacation of the
Original Premises in the manner required by this Lease, Landlord shall return to
Tenant $17,388.97 of the Security Deposit and thereafter Landlord shall hold as
security in accordance with the terms and provisions of Paragraph 3 of the
Lease, the sum of $8,623.31.

 

9.                                      Early Termination.  At any time prior to
the expiration of the twenty-fourth (24th) lease month (e.g. May 31, 2011) and
so long as Tenant is not then in default under the Lease Tenant may elect to
terminate the Lease upon not less than twelve (12) months prior notice to
Landlord, which notice of termination, to be effective, must be accompanied by a
termination fee in the amount of $15,000.00, following which notice and payment
the Lease shall terminate effective upon that date which is twelve (12) months
following Landlord’s receipt of Tenant’s notice of termination and the
termination fee. At any time prior to the expiration of the twenty-seventh
(27th) lease month (e.g. August 31, 2011) and so long as Tenant is not then in
default under the Lease Tenant may elect to terminate the Lease upon not less
than nine (9) months prior notice to Landlord, which notice of termination, to
be effective, must be accompanied by a termination fee in the amount of
$31,620.00, following which notice and payment the Lease shall terminate
effective upon that date which is nine (9) months following Landlord’s receipt
of Tenant notice of termination and the termination fee. Tenant shall continue
to abide by all of the terms and provisions of the Lease, as amended hereby,
including Tenant’s obligations to pay Base Rent and Additional Rent, through the
final date of Tenant’s occupancy of the New Premises.

 

10.                                Broker.  Each party represents that it has
engaged no broker for this Amendment.

 

11.                                No Offer.  Submission of this Amendment for
examining or negotiation shall not bind Landlord, and no obligation on the part
of Landlord shall arise under this Amendment, until this Amendment is fully
executed by all parties hereto. This Amendment may be executed in one or
counterparts all of which together shall constitute one instrument.

 

12.                                Lease in Full Force and Effect.  Any conflict
between the terms of this Amendment and the Lease shall be resolved in favor of
this Amendment. Except as expressly modified or amended by this Amendment or if
in the context of the Amendment or the New Premises a term or prevision of the
lease is clearly inappropriate, all of the Terms and provisions of the Lease
shall remain unchanged and in full force and effect.

 

13.                                Integration of Amendment and Lease.  This
Amendment and the Lease shall be deemed to be, for all purposes, one instrument.
In the event of any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Amendment shall, in all instances, control and prevail.

 

3

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO OFFICE LEASE has been executed by the undersigned as of
the date first above written.

 

 

LANDLORD:

 

 

 

ECD – LINCOLNSHIRE OFFICE, L.L.C.,

 

an Illinois limited liability company

 

 

 

By:

/s/ Scott D. Greenberg

 

Name:

Scott D. Greenberg

 

Its:

Manager

 

 

 

TENANT:

 

 

 

SAUER-DANFOSS INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kenneth D. McCuskey

 

Name:

Kenneth D. McCuskey

 

Its:

Vice President and Chief Accounting Officer, Secretary

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Site Plan

 

[g184751kii001.jpg]

 

5

--------------------------------------------------------------------------------